Motion for resettlement granted insofar as to permit defendant to recover costs and disbursements at the trial level in accordance with the stipulation of the parties and, on resettlement, to additionally modify the judgment appealed from by vacating so much thereof as awarded costs to plaintiff and by awarding costs to defendant and, as so modified, to otherwise affirm the judgment. The parties are directed to resettle the order, including a provision to recall the opinion and to republish it with a changed dispositive paragraph reflecting the stipulated modification regarding costs and disbursements in the action. Concur—Murphy, P. J., Fein, Sandler, Markewich and Silverman, JJ.